NO. 07-10-0294-CR
 
                                                   IN
THE COURT OF APPEALS
 
                                       FOR
THE SEVENTH DISTRICT OF TEXAS
 
                                                                 AT
AMARILLO
 
                                                                     PANEL
D
 
                                                               AUGUST
4, 2010
                                            ______________________________
 
 
                                                     JAMES
RICHARD DOWNS,
 
Appellant
 
                                                                             v.
 
                                                        THE STATE OF TEXAS,
 
Appellee
                                         _________________________________
 
                        FROM
THE 43rd DISTRICT COURT OF PARKER COUNTY;
 
                           NO.
CR09-0578; HON. DON CHRESTMAN, PRESIDING
                                           _______________________________
 
                                                          On
Motion to Dismiss
                                           _______________________________
 
Before QUINN, C.J., and CAMPBELL and
PIRTLE, JJ.
Appellant James Richard Downs, by and through his
attorney, has filed a motion to dismiss his appeal because he no longer desires
to prosecute it.  Without passing on the
merits of the case, we grant the motion to dismiss pursuant to Texas Rule of
Appellate Procedure 42.2(a) and
dismiss the appeal.  Having dismissed the
appeal at appellant=s request, no motion for rehearing
will be entertained, and our mandate will issue forthwith.
 
Do
not publish.                                                         Per
Curiam